~        T:;
    . AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of! ' )   G
                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                             JUDGMENT IN A CRIMINAL CASE
                                           V,                                     (For Offenses Committed On or After November 1, 1987)



                              Estefani Salas-Pacheco                              Case Number: 3:19-mj-22211

                                                                                  Melissa Bobro..        r------ -----.
                                                                                  Defendant's Attorney


     REGISTRATION NO. 85485298
                                                                                                                     MAY 8 1 2019
     THE DEFENDANT:
      l2J pleaded guilty to count( s) 1 of Complaint
                                                ~~-----''----~'--~~~~~~~-+soo~1'ii+immiifm~mT'llm-oi;i<m
      D was found guilty to count( s)                                               BY
        after a plea of not guilty,
        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
     Title & Section                    Nature of Offense                                                           Count Number(s)
     8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                 1.

      D The defendant has been found not guilty on count( s)
                                                                               ~-----------------~
      D Count(s)                                                                   dismissed on the motion of the United States,
                         ~-~--------------~



                                                 IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                      ~ TIME.SERVED                            D _ _ _ _ _ _ _ _ _ _ days

      l2J      Assessment: $10 WAIVED l2J Fine: WAIVED
      l2J      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents. in
      the      defendant's possession at the time of arrest upon their deportation or removal,
      D        Court recommends defendant be deported/removed with relative,                          charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances,

                                                                                Friday, May 31, 2019
                                                                                Date of Imposition of Sentence

                         ,o<:7_>
     Received         / ··   't-' \                                             :tvlicfiae{]. Seng
                    =ou~s=M"-",-:)-+------
                                                                                HONORABLE MICHAEL l SENG
                                                                                UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                      3:19-mj-22211
